


110 HR 1764 IH: To establish a congressional commemorative medal for

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1764
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Stark (for
			 himself, Mr. Camp of Michigan,
			 Mr. Van Hollen,
			 Mr. McNulty,
			 Mrs. McCarthy of New York,
			 Mr. English of Pennsylvania,
			 Mr. Kirk, Mr. Pascrell, Mr.
			 McDermott, Mr. Wilson of South
			 Carolina, Mr. Hinchey,
			 Mr. Crenshaw,
			 Mr. Cooper,
			 Mrs. Blackburn,
			 Mr. Kind, Ms. Norton, and Mr.
			 Upton) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a congressional commemorative medal for
		  organ donors and their families.
	
	
		1.Short titleThis Act may be cited as the William
			 H. Frist Gift of Life Congressional Medal Act of 2007.
		2.Congressional
			 medalThe Secretary of the
			 Treasury shall design and strike a bronze medal with suitable emblems, devices,
			 and inscriptions, to be determined by the Secretary of the Treasury, to
			 commemorate organ donors and their families.
		3.Eligibility
			 requirements
			(a)In
			 GeneralAny organ donor, or the family of any organ donor, shall
			 be eligible for a medal described in section 2.
			(b)DocumentationThe
			 Secretary of Health and Human Services shall direct the entity holding the
			 Organ Procurement and Transplantation Network (hereafter in this Act referred
			 to as OPTN) to contract to—
				(1)establish an
			 application procedure requiring the relevant organ procurement organization, as
			 described in section 371(b)(1) of the Public
			 Health Service Act (42 U.S.C. 273(b)(1)), through which an
			 individual or their family made an organ donation, to submit to the OPTN
			 contractor documentation supporting the eligibility of that individual or their
			 family to receive a medal described in section 2; and
				(2)determine, through
			 the documentation provided, and, if necessary, independent investigation,
			 whether the individual or family is eligible to receive a medal described in
			 section 2.
				4.Presentation
			(a)Delivery to the
			 Secretary of Health and Human ServicesThe Secretary of the
			 Treasury shall deliver medals struck pursuant to this Act to the Secretary of
			 Health and Human Services.
			(b)Delivery to
			 Eligible RecipientsThe Secretary of Health and Human Services
			 shall direct the OPTN contractor to arrange for the presentation to the
			 relevant organ procurement organization all medals struck pursuant to this Act
			 to individuals or families that, in accordance with section 3, the OPTN
			 contractor has determined to be eligible to receive medals under this
			 Act.
			(c)Limitation
				(1)In
			 generalExcept as provided in paragraph (2), only 1 medal may be
			 presented to a family under subsection (b). Such medal shall be presented to
			 the donating family member, or in the case of a deceased donor, the family
			 member who signed the consent form authorizing, or who otherwise authorized,
			 the donation of the organ involved.
				(2)ExceptionIn
			 the case of a family in which more than 1 member is an organ donor, the OPTN
			 contractor may present an additional medal to each such organ donor or their
			 family.
				5.Duplicate
			 medals
			(a)In
			 GeneralThe Secretary of Health and Human Services or the OPTN
			 contractor may provide duplicates of the medal described in section 2 to any
			 recipient of a medal under section 4(b), under such regulations as the
			 Secretary of Health and Human Services may issue.
			(b)LimitationThe
			 price of a duplicate medal shall be sufficient to cover the cost of such
			 duplicates.
			6.National
			 medalsThe medals struck
			 pursuant to this Act are national medals for purposes of section 5111 of title
			 31, United States Code.
		7.General waiver of
			 procurement regulationsNo
			 provision of law governing procurement or public contracts shall be applicable
			 to the procurement of goods or services necessary for carrying out the
			 provisions of this Act.
		8.Solicitation of
			 donations
			(a)In
			 GeneralThe Secretary of the Treasury may enter into an agreement
			 with the OPTN contractor to collect funds to offset expenditures relating to
			 the issuance of medals authorized under this Act.
			(b)Payment of
			 Funds
				(1)In
			 generalExcept as provided in paragraph (2), all funds received
			 by the Organ Procurement and Transplantation Network under subsection (a) shall
			 be promptly paid by the Organ Procurement and Transplantation Network to the
			 Secretary of the Treasury.
				(2)LimitationNot
			 more than 5 percent of any funds received under subsection (a) shall be used to
			 pay administrative costs incurred by the OPTN contractor as a result of an
			 agreement established under this section.
				(c)Numismatic Public
			 Enterprise FundNotwithstanding any other provision of
			 law—
				(1)all amounts
			 received by the Secretary of the Treasury under subsection (b)(1) shall be
			 deposited in the Numismatic Public Enterprise Fund, as described in section
			 5134 of title 31, United States Code; and
				(2)the Secretary of
			 the Treasury shall charge such fund with all expenditures relating to the
			 issuance of medals authorized under this Act.
				(d)Start-Up
			 CostsA 1-time amount not to exceed $55,000 shall be provided to
			 the OPTN contractor to cover initial start-up costs. The amount will be paid
			 back in full within 3 years of the date of the enactment of this Act from funds
			 received under subsection (a).
			(e)No Net Cost to
			 the GovernmentThe Secretary of the Treasury shall take all
			 actions necessary to ensure that the issuance of medals authorized under
			 section 2 results in no net cost to the Government.
			9.DefinitionsFor purposes of this Act—
			(1)the term
			 organ means the human kidney, liver, heart, lung, pancreas, and
			 any other human organ (other than corneas and eyes) specified by regulation of
			 the Secretary of Health and Human Services or the OPTN contractor; and
			(2)the term
			 Organ Procurement and Transplantation Network means the Organ
			 Procurement and Transplantation Network established under section 372 of the
			 Public Health Service Act (42 U.S.C.
			 274).
			10.Sunset
			 provisionThis Act shall be
			 effective during the 2-year period beginning on the date of the enactment of
			 this Act.
		
